DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 10/21/2019.	
Claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 15 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 depends from Claim 14/1, and recites “the CCP system.” Use of the definite article “the” suggests that the “CCP system” has been previously introduced in the claim. It has not. Stated differently, the language lacks antecedent basis. See MPEP 2173.05(e). Deleting “CCP” in Claim 15 and inserting “capacitively coupled plasma etching” would obviate the rejection. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1, 7, 8, 9, 10, 11 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of:
(i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”) and 
(ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”).


With respect to Claim 1, this claim requires “growing a spin-capable carbon nanotube forest on a catalyst-incorporated substrate.” Zhang teaches carbon nanotube forests grown from catalysts. See e.g. (Zhang 20: [0282] et seq.) The various mention of spinning throughout Zhang is interpreted as addressing the “spin-capable” language. (Zhang passim).  
Claim 1 further requires “drawing one or more carbon nanotube sheets from the carbon nanotube forest.” Zhang teaches drawing sheets. See e.g. (Zhang 13: [0208]; passim). 
Claim 1 further requires “stacking the one or more carbon nanotube sheets on another substrate.” Zhang teaches stacking the sheets throughout. See e.g. (Zhang 13: [0209] - “stacked upon each other,” 17: [0249] – “stacks,” 22: [0291] – “stack of sheets,” 27: [0333] – “deposit a stack of more than one sheet,” 27: [0334] – “sheet stacks,” etc).
Claim 1 further requires “etching the one or more carbon nanotube sheets by selectively exposing the one or more carbon nanotube sheets to plasma via a shadow mask.” Zhang states:
In some embodiments, the present invention is directed to a process of patterning nanofiber sheets along their length, the process comprising a patterning technique selected from the group consisting of photo-polymerization, photolithography, electron-beam induced reaction of polymer; pressure-induced material transfer; liquid, gas phase, and plasma treatments to deposit, remove, and transform materials; and combinations thereof.

(Zhang 5: [0054]) (emphasis added). See also (Zhang [0224]). Thus, Zhang teaches, suggests and motivates one of skill in the art to use a patterning technique employing plasma treatments to remove materials. Zhang does recite “shadow masks,” but as understood, in different contexts. See e.g. (Zhang 71-72: [0745]). To the extent Zhang may not explicitly recite the shadow mask in the context of etching nanotube sheets, note the teachings of Behnam. Benham teaches etching carbon nanotube films with an oxygen plasma to create patterns. (Benham at 349 – II. Experimental Procedure). As understood, Benham teaches photolithography and e-beam lithography to create the patterns, versus the stencil lithography / shadow mask, as claimed. Tixier, however, teaches a silicon shadow mask. Use of a silicon shadow max is an obvious expedient. Note the teachings, suggestions, motivations, advantages, etc. in Tixier:
The advantage of this shadow mask is the possibility of deposition of any kind of pattern shape by evaporation or sputtering on a sample that is precisely positioned. Moreover, by this technique, deposition is realized without damaging electronic devices or micromachined structures on the sample.

(Tixier “Abstract”). One would be motivated to use a shadow mask to deposit complex shapes/patterns without damaging the device. Note also that Benham teaches the masks employed in those methods can leave residues/contaminants. (Benham at 349 – II. Experimental Procedure). 
	To recap: Zhang is one of the leading carbon nanotube film/yarn synthesis and manipulation references. Zhang reflects a high level of skill in the art. It teaches inter alia films, stacking them, and provides a teaching/suggestion/motivation for patterning the films with plasma. Benham teaches patterning nanotube films with an oxygen plasma, but employs different patterning techniques (photolithography and e-beam lithography). Tixier teaches a silicon shadow mask, and provides advantages to for using such a mask, like the ability to form complex shapes/patterns and not damage the sample being patterned. In addition to these teachings, suggestions, and motivations, the combination reflects application of known techniques (i.e. the oxygen plasma etching / patterning of Benham and the mask of Tixier to the nanotube films of Zhang) to achieve predictable results, namely etched nanotubes. This does not impart patentability. See MPEP 2143. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claim 7, as understood, the stacking does not use a binder or a photoresist. See discussion of Claim 1.
As to Claim 8, Choi teaches silicon and glass substrates. (Choi at 76).
As to Claim 9, a silicon shadow mask is taught. (Tixier, entire reference). The discussion accompanying Claim 1 is relied on. 
Claim 10, the language is broad. The pattern is construed as “so designed.” (Choi at 78).
As to Claim 11, deep silicon etching is taught. (Tixier at 158, col. 1). 

II. Claim(s) 2-6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of:
(i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”),
(ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”), and further in view of:
(iii) Huynh, et al., Understanding the synthesis of directly spinnable carbon nanotube forests, Carbon 2010; 48: 1105-1115 (hereinafter “Huynh at __”). 

The discussion of “Rejection I” above is incorporated herein by reference. 
As to Claim 2, as discussed above, Zhang teaches a host of techniques for growing nanotube forests. (Zhang 20: [0282] et seq.). To the extent Zhang may not recite the specific particulars, like acetylene, etc., this does not impart patentability. Hyunh provides a discussion of techniques for making spinnable nanotube forests, i.e. what Zhang uses to make the films, yarns, etc. (Hyunh passim). Acetylene is taught. (Hyunh at 1106, col. 1, passim). Acetylene is also taught as particularly useful for making “spinnable” forests. (Hyunh at 1114, 4. Conclusion – “Simple substitution of an alternative gas such as ethylene for acetylene predictably fails to give any spinnable CNT forests.”). The combination reflects application of known techniques (CVD with acetylene to make spinnable CNT forests, per Hyung) to other known techniques (spinning and drawing yards/films from spinnable forests, per Zhang) achieve predictable results (i.e. the films).  This does not impart patentability. MPEP 2143. 
As to Claim 3, at least helium is taught. (Hyunh at 1106, col. 1; 1108, col. 1). The rationale accompanying Claim 2 applies here. 
Claim 4, the temperatures are taught. (Hyunh at 1107, col. 2 – Effect of reaction temperature). The rationale accompanying Claim 2 applies here.
As to Claims 5, catalysts at the claimed thickness are taught. (Hyunh at 1112, col. 1 – 3.5 Catalyst). The rationale accompanying Claim 2 applies here.
As to Claim 6, iron is taught. (Hyunh at 1112, col. 1 – 3.5 Catalyst). The rationale accompanying Claim 2 applies here.


III. Claim(s) 14, 15, 16, 18, and 19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of:
(i) Benham, et al., Nanolithographic patterning of transparent, conductive single-walled nanotube films by inductively coupled plasma reactive ion etching, J. Vac. Sci. Technol. B 2007; 25(2): 348-354 (hereinafter “Benham at __”),
(ii) Tixier, et al., A silicon shadow mask for deposition on isolated areas, J. Micromech. Microeng. 2000; 10: 157-162 (hereinafter “Tixier at __”), and further in view of:
(iii) Han, et al., Patterning of Single-Walled Carbon Nanotube Films on Flexible Transparent Plastic Substrates, Langmuir 2010; 26(1): 598-602 (hereinafter “Han at __”). 

The discussion of “Rejection I” above is incorporated herein by reference. 
As to Claim 14, to the extent neither Zhang, Benham, nor Tixier teaches capacitively coupled plasma (Benham appears to teach inductively coupled plasma), this difference does not impart patentability. Capacitively conductive plasma etching systems for patterning nanotube films are old and known. Official notice is taken. Han is relied on as evidence. See (Han at 599, col. 2 – “SWCNT films were patterned using a standard photolithography method and subsequent O2-plasma treatment in a CCP system (Figure 1).”). Substituting one oxygen plasma for another is an obvious expedient. The articulated rational is that it reflects substitution of known elements/methods for one another to achieve predictable results. See MPEP 2143. 
Claim 15, and notwithstanding the issues above, processing time is controlled. (Han at 599, col. 2 – “O2-plasma treatment times between 1 and 5 min.”). 
With respect to Claim 16, this claim requires “stacking one or more carbon nanotube sheets on a substrate.” Zhang teaches stacking the sheets throught. See e.g. (Zhang 13: [0209] - “stacked upon each other,” 17: [0249] – “stacks,” 22: [0291] – “stack of sheets,” 27: [0333] – “deposit a stack of more than one sheet,” 27: [0334] – “sheet stacks,” etc).
Claim 16 further requires “designing a shadow mask based on one or more structures to be patterned on the one or more carbon nanotube sheets.” Zhang states:
In some embodiments, the present invention is directed to a process of patterning nanofiber sheets along their length, the process comprising a patterning technique selected from the group consisting of photo-polymerization, photolithography, electron-beam induced reaction of polymer; pressure-induced material transfer; liquid, gas phase, and plasma treatments to deposit, remove, and transform materials; and combinations thereof.

(Zhang 5: [0054]) (emphasis added). See also (Zhang [0224]). Thus, Zhang teaches, suggests and motivates one of skill in the art to use a patterning technique employing plasma treatments to remove materials. Zhang also recites “shadow masks,” but in different contexts. See e.g. (Zhang 71-72: [0745]). To the extent Zhang may not explicitly recite the shadow mask in the context of etching nanotube sheets, note the teachings of Behnam. Benham teaches etching carbon nanotube films with an oxygen plasma to create patterns. (Benham at 349 – II. Experimental Procedure). As understood, Benham teaches photolithography and e-beam lithography to create the patterns, versus the stencil lithography / shadow mask, as claimed. Tixier, however, teaches a silicon shadow mask. Use of a silicon shadow max is an obvious expedient. Note the teachings, suggestions, motivations, advantages, etc. in Tixier:
The advantage of this shadow mask is the possibility of deposition of any kind of pattern shape by evaporation or sputtering on a 

(Tixier “Abstract”). One would be motivated to use a shadow mask to deposit complex shapes/patterns without damaging the device. Note also that Benham teaches the masks employed in those methods can leave residues/contaminants. (Benham at 349 – II. Experimental Procedure). As understood, using a shadow mask or lift-off mask would solve this problem or eliminate this issue. 
Claim 16 further requires “employing the shadow mask in a capacitively coupled plasma (CCP) etching system to etch the one or more carbon nanotube sheets, wherein employing includes selectively exposing the one or more carbon nanotube sheets to oxygen plasma via the shadow mask, thereby etching the one or more structures on the one or more carbon nanotube sheets.”  The discussion of Han accompanying Claim 14 above is relied upon. 
As to Claim 18, Tixier teaches deep reactive ion etching. (Tixier at 157, col. 1; passim). 
As to Claim 19, one or more regions is more than reasonably suggested by the combination. The discussion of Claim 16 is relied upon. 

Allowable Subject Matter
Claims 12, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736